Title: From George Washington to John Hancock, 20 June 1776
From: Washington, George
To: Hancock, John



Sir
New York June 20. 1776

I am now to acknowledge the receipt of your favors of the 14 & 18 Instt and the Interesting resolves contained in them, with which I have been honoured.

The several matters recommended to my attention shall be particularly regarded, and the directions of Congress and your requests complied with in every instance as far as in my power.
The Instituting a War Office is certainly an event of great Importance, and in all probability will be recorded as such in the Historic page. The benefits derived from It, I flatter myself, will be considerable, though the plan, upon which It is first formed may not be entirely perfect. This like other great works, in its first edition may not be free from error, Time will discover Its defects and experience suggest the remedy and such further Improvements as may be necessary; But It was right to give It a beginning in my opinion.
The recommendation to the Convention of New York for restraining & punishing disaffected persons, I am hopefull will be attended with salutary consequences, and the prohibition against exporting provisions appears to have been a measure founded in sound policy, lest proper supplies should be wanted wherewith to subsist our Armies.
I have transmitted General Schuyler the Resolves about the Indians and the others on which he is to act, and have requested his strict attention and exertions in order to their being carried into execution with all possible dispatch.
I note your request respecting Mr Hancock—he shall have such directions as may be necessary for conducting his Office and am happy he will have so early a remittance for paying the Troops in his department.
The Silver and paper money designed for Canada will be highly serviceable, and I hope will be the means of reestablishing our credit there in some degree with the Canadians, and also encourage our men too, who have complained in this Instance. When It arrives, I will send It forward under a proper guard.
I have communicated to Majr Genl Gates the Resolve of Congress for him to repair to Canada, and directed him to view point au fer that a Fortress may be erected If he shall Judge It necessary—he is preparing for his command, and in a few days will take his departure for It. I would fain hope his arrival there will give our Affairs a complexion different from what they have worn for a long time past, and that many essential benefits will result from It.
The kind attention Congress have shewn to afford the Commander

in Cheif here every assistance, by resolving that recommendatory Letters be written to the Conventions of New-Jersey, New York & Assembly of Connecticut to authorize him to call in the Militias in cases of exigency claims my thankfull acknowledgements, and I trust if carried into execution will produce many advantages, in case It may be expedient at any time to call in early Reinforcements—The delays Incident to the ordinary mode may frequently render their aid too late & prove exceedingly Injurious.
I this evening received Intelligence of the 19 Inst. from Capn Pond of the Armed Sloop Schuyler of his having taken about 50 Miles from this on the South side of Long Island, a Ship & a Sloop bound to Sandy Hook—The Ship from Glasgow with a Company of the 42 Regmt had been taken by one of Commodore Hopkins’s fleet who took the Soldiers out & ordered her to Rhode Island—after which she was retaken by the Cerberus and put under the Convoy of the Sloop—As Captain Pond Informs there were: Five Commissd Officers, Two Ladies & four privates on board—they are not yet arrived at Head Quarters—Inclosed is an Invoice of what they have on board.
Genl Wooster having expressed an Inclination and wish to wait on Congress, I have given him permission not having any occasion for him here—he set out this morning.
I have been up to view the Grounds about Kings Bridge and find them to admit of several places well calculated for defence, and esteeming It a pass of the utmost importance have Ordered Works to be laid out and shall direct part of the Two Battallions from Pensylvania to set about the execution immediately and will add to their number Several of the Militia when they come in to expedite them with all possible dispatch—their Consequence, as they will keep open the communication with the Country requires the most speedy completion of them. I have the Honor to be with great Esteem Sir &c.

Go: Washington

